Fowler, J.
(dissenting in part). I concur in the decision of the court in so far as it affirms the order of the circuit *375court granting a new trial in the interest of justice, but dissent from the portion directing dismissal of the action as to the driver and owner of the truck.
The opinion of the court states :
“There is sufficient evidence in the record which, if believed and uncontradicted, would sustain the finding of the jury that Glew, the driver of the Beetham Brothers’ truck, was negligent in reference to keeping his own right side of the road. . . . The cprestion presented for decision is whether or not the physical facts which are established beyond reasonable dispute are such as to make the evidence sustaining the verdict incredible.”
The direction for dismissal of the action as to the driver and owner of the truck is based upon the assumption that the physical facts are such as to preclude the inference drawn by the jury that the truck invaded the north (the truck’s left) side of the road. This assumption is not warranted. The evidence of á disinterested witness as to one physical fact supports the inference drawn by the jury. This witness came from the east in an automobile to the place of the collision shortly after it occurred. He testified as follows as to the presence on the road of débris from the collision:
“I . . . observed considerable dirt within a foot or 18 inches of the black [center] line [of the road], and on my right [north] side of the road. There was a lot of glass. . . . The dirt was to the north of the black line. It was dirt and grease and glass. There was some on the other side too, but not as much as on the north side. ... I can’t say the furthest distance to the south of the black line at which there was dirt. It was right around the black line. . . . The dirt did not extend clear to the north edge of the concrete, but was about five feet in diameter on both sides of the black line.”
The photographs show that the left fronts of the car and truck collided. The jury might properly infer that the place of the most dirt was the point of the impact and that this was to the north of the center of the road. There is nothing *376in the physical facts other than the location of the débris that in my view renders this inference unreasonable.
The conclusion of the court from the physical facts is for the most part based upon the position of the cars' after the collision. As to this—
“. . . this court has heretofore had occasion to remark, in Glatz v. Kroeger Bros. Co. 168 Wis. 635, 170 N. W. 934, that when two automobiles come together on the highway a lot of surprising consequences flow, and an attempt to estimate the results of the forces involved, in such a way as to give a single interpretation to the physical facts, is always difficult and frequently impossible.” Standard Accident Ins. Co. v. Runquist, 209 Wis. 97, 101, 244 N. W. 757.
It is impossible for me, giving full scope to my limited powers of imagination and reasoning, to draw from the respective positions of the truck and the automobile here involved, the conclusion that the truck could not have been encroaching upon the north side of the road at the moment of impact. If that conclusion cannot be drawn, the portion of the decision herein directing dismissal is erroneous.
I am authorized to state that Mr. Justice Fritz and Mr. Justice Nelson concur in this opinion.